
	
		I
		112th CONGRESS
		1st Session
		H. R. 2282
		IN THE HOUSE OF REPRESENTATIVES
		
			June 22, 2011
			Mr. Faleomavaega (for
			 himself, Ms. Norton,
			 Mr. Pierluisi,
			 Ms. Bordallo,
			 Mr. Sablan, and
			 Mrs. Christensen) introduced the
			 following bill; which was referred to the Committee on Natural
			 Resources
		
		A BILL
		To require the Secretary of the Interior to ensure that
		  the flags of the several States, the District of Columbia, and the territories
		  of the United States encircle the Washington Monument.
	
	
		1.Placement of flags at
			 Washington MonumentThe
			 Secretary of the Interior, acting through the Director of the National Park
			 Service, shall ensure that the flags of the several States, the District of
			 Columbia, American Samoa, Guam, the Commonwealth of the Northern Mariana
			 Islands, the U.S. Virgin Islands, and Puerto Rico, encircle the Washington
			 Monument in the District of Columbia.
		
